Citation Nr: 0616061	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for uterine bleeding.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a disability 
manifested by low red blood cell count.

4.  Entitlement to service connection for a disability 
manifested by low white blood cell count.

5.  Entitlement to service connection for a disability 
manifested by tingling and numbness of the face, shoulders, 
and upper extremities.

6.  Entitlement to service connection for a disability 
manifested by hormonal deficiency.

7.  Entitlement to service connection for a skin disability.

8.  Entitlement to service connection for a disability 
manifested by weight loss and hair loss.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran was a cadet at the Air Force Academy from June 
1992 to May 1996.  She then served on active duty from May 
1996 to July 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The veteran subsequently relocated and currently maintains an 
APO address.  The appeal was accordingly transferred to the 
jurisdiction of the RO in Pittsburgh, Pennsylvania, which has 
jurisdiction over the claims of most veterans residing 
abroad.

The Board notes that in the June 2004 substantive appeal, the 
veteran identified the issues of service connection for a 
heart murmur, and for stress fractures of the tibias, feet 
and ankles as issues on appeal.  The record reflects that 
none of the issues had been addressed in a statement of the 
case and that the veteran did not list or discuss any of 
these issues in her August 2003 notice of disagreement.  
Therefore, none of these issues is currently before the 
Board.  However, the issue of whether the veteran has 
submitted a timely notice of disagreement with any of these 
denials is referred to the RO for appropriate action.  

The Board also notes that the veteran has arguably raised the 
claim of entitlement to service connection for urinary tract 
infections in her August 2003 notice of disagreement.  This 
issue has not been adjudicated and is not before the Board on 
appeal.  Should the veteran wish to raise such a claim, or 
any additional claim, she should so inform the RO.


FINDINGS OF FACT

1.  The veteran has dysfunctional uterine bleeding that is 
not controlled by continuous treatment.

2.  The veteran does not have a current bilateral knee 
disability. 

3.  The veteran does not have a current disability manifested 
by low red cell count that is etiologically related to active 
duty service. 

4.  The veteran does not have a current disability manifested 
by low white cell count that is etiologically related to 
active duty service. 

5.  The veteran does not have a current disability manifested 
by tingling and numbness of the face, shoulders, and upper 
extremities that is etiologically related to active duty 
service. 

6.  The veteran does not have a current disability manifested 
by hormonal deficiency that is etiologically related to 
active duty service. 

7.  The veteran does not have a current skin disability that 
is etiologically related to active duty service. 

8.  The veteran does not have a current disability manifested 
by weight loss and hair loss that is etiologically related to 
active duty service. 





CONCLUSIONS OF LAW

1.  A disability rating higher than 30 percent for uterine 
bleeding is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Code 7613 (2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  A disability manifested by low red blood cell count was 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A disability manifested by low white blood cell count was 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A disability manifested by tingling and numbness of the 
face, shoulders, and upper extremities was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

6.  A disability manifested by hormonal deficiency was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

7.  A skin disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

8.  A disability manifested by weight loss and hair loss was 
not incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
disorders, which she alleges were caused by an anthrax 
vaccine that she received in the service.  She has also 
appealed the initial disability rating assigned for her 
service-connected uterine bleeding.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005 provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that substantially complies with the requirement that 
the veteran be notified that she should submit any pertinent 
evidence in her possession, by letters mailed in August 2001 
and December 2001, prior to the initial adjudication of the 
claims.  Although the veteran has not been provided notice of 
the evidence necessary to establish disability ratings or 
effective dates for the disabilities now on appeal, the Board 
finds that there is no prejudice to her in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  With respect to the service 
connection claims, as explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claims 
is no more than harmless error.  

With respect to the initial rating claim, as will also be 
discussed below, there is no factual dispute as to that 
issue.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), 
the Court held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable to the initial rating claim, the veteran has 
been accorded ample opportunity to present evidence and 
argument as required by the Court's jurisprudence in general.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The veteran 
has submitted private medical records, and she has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence. 

The veteran stated in her VA Form 9 that VA failed in its 
duty to assist her in obtaining evidence with respect to her 
uterine bleeding claim; however, she pointed to no medical 
evidence in existence that has not been obtained, but 
generally objected to the quality of medical care she has 
received from VA.  As set out above, the duty to assist 
pertains to obtaining evidence identified by a claimant, and, 
when necessary, to the provision of a medical examination.  
As already discussed, this duty has been met.  Moreover, as 
will be discussed in more detail below, the veteran is not 
objecting to the current disability rating assigned for 
uterine bleeding, but is objecting to the lack of 
acknowledgment of a causal role of the anthrax vaccine in her 
uterine bleeding and other claims.  

In sum, the Board is satisfied that the any procedural errors 
in the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard, 4 Vet. App. 384.  Accordingly, the Board will 
address the merits of the claims.  

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

The veteran does not contend that a rating higher than 30 
percent is currently warranted for her service connected 
uterine bleeding.  In her May 2004 VA Form 9 she stated that, 
based on the current regulations, "I agree with the 
disability rating provided by [VA] in the Statement of the 
Case (SOC) and do not request a different rating at this 
time."  Accordingly, the Board finds that there is no 
dispute as to the facts on this issue.  

Although the veteran is not seeking an increased rating for 
her uterine bleeding under the current VA regulations, she 
has raised several issues with respect to the RO's decision, 
and the Board will briefly address these.  First, the veteran 
stated that she would seek an increased rating if the 
regulations were amended to include a presumption of service 
connection for recipients of anthrax vaccine.  This appears 
to be a reference to her overall combined rating should the 
other claimed disabilities be service connected.  The Board 
simply notes that the issue before it here is entitlement to 
a higher initial rating under the currently effective law and 
regulations.  The Board will not engage in speculation with 
respect to entitlement under a hypothetically amended 
regulation.  In its decisions, the Board is bound by 
applicable statutes, VA regulations and precedent opinions of 
VA's General Counsel.  38 C.F.R. § 20.101 (2005).  The Board 
does not have jurisdiction to order, to recommend, or to 
presume amendment of the law or regulations.  

The veteran also took issue with the RO's decision to require 
reevaluation of her uterine condition.  She argued that a 
uterine injury has already been conceded, and thus further 
examination is not necessary.  The veteran apparently has 
misconstrued the purpose of the reexamination ordered in this 
case.  Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  Generally, reexaminations will be 
required if it is likely that a disability has improved.  In 
the context of an increased rating claim, the purpose of such 
examinations is not necessarily to verify the existence of an 
injury, but to determine the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In this case, 
the RO determined, based on the medical evidence, that the 
uterine condition was likely to improve.  Based on the 
regulation cited, the reexamination ordered by the RO was 
appropriate.

The veteran also took issue with the basis of the RO's grant 
of service connection.  In essence, she contends that the RO 
did not acknowledge a causal role of the anthrax vaccine in 
its grant of service connection.  Again, to some extent this 
argument relates to the RO's denial of service connection for 
other conditions claimed as a result of the anthrax vaccine.  
To the extent that her argument encompasses the issue of 
uterine bleeding, the Board notes that the RO simply 
acknowledged that there was no presumption of service 
connection on the basis of the anthrax vaccine.  The RO's 
statement is indisputably true; the regulations include no 
such presumption.  The veteran has pointed to no benefit that 
was denied her with respect to the uterine bleeding claim as 
a result of the lack of such presumption or the lack of 
acknowledgement of a role played by the anthrax vaccine.  
Service connection was granted for uterine bleeding, and the 
maximum disability rating was assigned.  Had the RO 
acknowledged a causal role of the anthrax vaccine, the 
outcome would be the same with respect to this issue, i.e., a 
grant of service connection for uterine bleeding.  

The Board concludes that, as the veteran does not contend 
that a rating higher than 30 percent is warranted, and as 30 
percent represents the maximum rating under Diagnostic Code 
7613 and the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, this issue is one in 
which the law and not the facts is dispositive, and it is 
accordingly denied on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Service Connection 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Analysis

The veteran is seeking service connection for a low red blood 
cell count (anemia), a low white blood cell count, numbness 
and tingling of the face and upper extremities, a hormonal 
deficiency, a skin rash, weight loss, and hair loss, on the 
basis that they were caused by administration of the anthrax 
vaccine.  The Board will address these matters first and then 
address the claim for service connection for bilateral knee 
disability.

The Board notes initially that while the veteran served 
during the Persian Gulf War and has alluded to undiagnosed 
illness in her written argument, she does not contend, and 
her service records do not indicate that she had service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War.  Accordingly, the regulatory provisions pertaining 
to undiagnosed illness are not for application in this case.  
38 C.F.R. § 3.317(a)(1)(i) (2005).

Service medical records show that the veteran was given the 
anthrax vaccine on multiple occasions during service.  The 
report of examination for her Air Force Commission in March 
1995 shows normal clinical findings for all systems.  A March 
2000 health record shows that the veteran was treated for a 
rash on her left side, suspected to be eczema.  She was also 
treated in April 2000 for complaints of bilateral arm 
numbness during sleep, which resolved within minutes of 
awakening.  The examiner found that these symptoms do not fit 
a neurologic or rheumatologic pattern and were possibly 
related to nerve impingement by position during sleep.  

Blood tests conducted in April 2000 showed a white cell count 
of 6.9 with the normal range listed as 7.0 to 15.0.  The red 
cell count was 4.06 with the normal range from 4.2 to 5.4.  
In December 2000, the white cell count was still lower at 5; 
however, the red cell count was within the normal range.  

In an April 2001 report of medical assessment, the veteran 
reported that she had experienced symptoms of unexplained 
weight loss, rash, numbness and tingling in the extremities, 
sore knee joints, a weakened immune system, and excessive 
hair loss.  A reviewing health care provider noted a leg 
length discrepancy and a 5 to 10 pound weight loss over the 
prior 6 years.  He also noted that the veteran's sore knees 
and rash had resolved and were no longer a problem, and that 
the hair loss had since decreased.  

After service, the veteran was afforded a VA general medical 
examination in January 2002.  With respect to weight loss, 
the examiner found that the veteran has returned to her 
baseline weight and did not have any residual weight loss at 
that time.  His assessment was that the reported weight loss 
had resolved.  

With respect to the rash noted in service, the examiner found 
that the rash had resolved and had not recurred.  

With respect to hair loss, the examiner noted that this 
problem had improved recently and was pretty much "back to 
normal."  On examination, there was no obvious thinning or 
baldness noted.  The assessment was history of excessive hair 
loss, currently resolved.

With respect to the claimed blood stream deficiencies (red 
and white cell), the veteran's private physician reported 
that he doubted an immune system dysfunction.  A private 
blood test dated in July 2003 showed that both white and red 
cell counts were within normal limits.  The veteran's blood 
iron was also within normal limits.  On VA examination in 
January 2002, the veteran had a white cell count of 4.6, with 
a normal range from 4.8 to 10.8.  The veteran's red cell 
count was within the normal range.  The examiner noted that 
there were no current symptoms from the claimed disorders, 
and there was no anemia.  He diagnosed low red and white cell 
counts "by patient's history."  A diagnosis by history is 
not a current diagnosis.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

The Board notes that an undated treatment report received in 
August 2003, signed by R.B., shows that he suspected that the 
increase in illness and fatigue post vaccine are related to 
the vaccine.  However, he did not diagnose any current 
disability to account for the symptoms described.  Symptoms 
alone, without a diagnosis of a disability, cannot be service 
connected.  See Sanchez-Benitez, 259 F.3d 1356.

The Board notes that the report of a January 2002 
gynecological examination includes a description of the 
veteran's account of hormonal disturbances, and includes a 
diagnosis of hormonal imbalance with a rule out diagnosis of 
polycystic ovarian syndrome.  However, no physical 
examination was actually conducted at that time, as the 
veteran stated that she would visit her private physician for 
an examination.  A March 2002 private examination report does 
not include a diagnosis of any hormonal deficiency or 
imbalance.  Instead, it shows that mood swings and hot 
flashes were diagnosed; in other words, symptoms.  Indeed, 
hormonal testing showed that levels of prolactin, follicle-
stimulating hormone (FSH), thyroid stimulating hormone (TSH), 
and luteinizing hormone (LH) were within normal limits.  In 
essence, to the extent that the January 2002 gynecological 
examination report refers to hormonal deficiency, it does so 
in recitation of the veteran's statements.  As the veteran is 
not competent to diagnose a disability, a purported diagnosis 
that is little more than a transcription of her statements is 
not thereby transformed into competent evidence.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995)..

The Board notes that the veteran's private physician, M.N., 
MD commented that hormone deficiency has been reported to be 
associated with anthrax vaccine; in particular, testicular 
failure and hypothyroidism.  There is of course no evidence 
or contention of either condition in this case.  Moreover, 
M.N. did not determine by clinical testing that any hormonal 
deficiency was present, and did not diagnose a disability 
that might account for the reported deficiency.  He simply 
reiterated the veteran's complaints.  Indeed, in his 
conclusion, he stated that "[t]here is not enough data to 
link [the variety of symptoms] to the vaccine at this time."  
A medical opinion that is inconclusive or speculative does 
not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).

The January 2002 VA examiner found that the veteran does not 
have current disabilities with respect to any of the these 
claims.  In fact, this is in accord with the veteran's 
statements to the examiner in all cases except for numbness 
and tingling of the upper extremities, which the veteran 
reported was still occurring.  However, the objective 
examination was reported as normal.  While the veteran is 
competent to describe her symptoms, she is not competent to 
diagnose a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

Also with respect to numbness and tingling reported by the 
veteran, M.N. noted a normal neurological evaluation and EMG 
in service, as well as a normal current examination.  His 
assessment was that the facial symptoms had resolved, but 
that the veteran still experienced symptoms in her upper 
extremities.  However, no diagnosis was given other than 
bilateral upper extremity paresthesias.  In his July 2003 
examination, M.N. also noted complaint of paresthesias, 
described as very intermittent.  In an undated treatment 
report received in August 2003, R.B., expressed the opinion 
that the arm numbness is not related to the vaccine.  The 
Board also notes that the report of a March 2002 private 
examination includes a diagnosis of chronic intermittent 
upper extremity paresthesias and numbness, especially 
nocturnal.  While the record contains several notations of 
upper extremity paresthesias, this is essentially a 
description of the veteran's symptomatology and not a 
diagnosis.  There is in fact no diagnosis based on clinical 
testing to account for this symptom.    

The veteran also argued in her June 2004 VA Form 9 that she 
currently has fibromyalgia, and chronic fatigue syndrome, 
which are related to the anthrax vaccine administered in 
service.  However, there is of record no current diagnosis of 
fibromyalgia or chronic fatigue syndrome.  The report of an 
examination conducted by M.N., in July 2003, includes the 
examiner's statement that "many symptoms suggest a 
fibromyalgia-like picture" and that "Fibromyalgia is 
another syndrome commonly found in GW veterans and anthrax 
vaccine recipients."  However, such statements do not 
constitute a diagnosis of fibromyalgia, but are statements of 
possibility, and are as such ultimately inconclusive.  The 
examiner in fact found that all joints have full range of 
motion without pain and there was tenderness noted on zero of 
18 fibromyalgia points.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
is too speculative in nature to establish the presence of 
said disorder or the relationship thereto.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

M.N. also discussed a diagnosis of "Gulf War Syndrome."  
While such an issue is not on appeal, the Board again notes 
that the presumptive provisions applicable to veterans of the 
Gulf War are not for application with respect to veterans who 
did not serve in Southwest Asia.  

In order for service connection to be granted, the veteran 
must have a current disability.  The veteran clearly believes 
that diagnoses are warranted with respect to her claims, 
however, she is not a medical professional and her opinion 
with respect to medical diagnoses is not competent evidence.  
Espiritu, 2 Vet. App. at 494-5.  While the veteran is 
certainly competent to describe her current symptoms, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  Sanchez-Benitez, 259 F.3d 1356.

The Board therefore believes that in the absence of competent 
diagnoses of disabilities with respect to the claimed 
conditions, service connection is not in order.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran is seeking service connection for a bilateral 
knee disorder.  Records from the U.S. Air Force Academy show 
that the veteran was treated for knee and leg complaints 
beginning in 1992.  She was diagnosed with degenerative 
change versus stress reaction in the right knee.  The report 
of examination for her Air Force Commission in March 1995 
shows normal clinical findings for the lower extremities.  
Service medical records from the veteran's period of active 
duty make no further mention of a knee disorder.  

After service, the veteran was afforded a VA general medical 
examination in January 2002.  The examiner noted that the 
veteran runs three miles three times a week and is not 
limited in walking and standing.  The examiner found that the 
pain was basically gone and she had no symptoms.  Range of 
motion of the knees was full.  Strength, reflexes and 
function of the lower extremities were normal.  There was no 
crepitus, atrophy or laxity of the knees, and the knee 
examination was described as basically normal.  The 
assessment was that the bilateral knee strains had resolved.  

Thus, the medical evidence shows that the veteran has no 
current disability of either knee.  Although the veteran 
apparently believes that she has a bilateral knee disability, 
in view of the medical evidence showing that she does not, 
service connection must be denied for this claimed 
disability.  


--CONTINUED ON NEXT PAGE--



ORDER

A rating higher than 30 percent for uterine bleeding is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for a disability manifested by low red 
blood cell count is denied.

Service connection for a disability manifested by low white 
blood cell count is denied.

Service connection for a disability manifested by tingling 
and numbness of the face, shoulders, and upper extremities is 
denied.

Service connection for a disability manifested by hormonal 
deficiency is denied.

Service connection for a skin disability is denied.

Service connection for a disability manifested by weight loss 
and hair loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


